Citation Nr: 1124465	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-48 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected residuals of a healed fracture of the right ankle with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from March 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's service-connected residuals of a healed fracture of the right ankle with traumatic arthritis are manifested by limitation of motion with dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain throughout the range of motion, along with complaints of weakness.  

2.  There is no evidence of ankylosis of the right ankle.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the service-connected residuals of a healed fracture of the right ankle with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.40, 4.45, 4.55, 4.56, 4.68 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5270, 5271 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter dated August 2009.  This notice substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained private medical records, service treatment records, VA treatment records, and a VA examination of the appellant.  VA has also assisted the appellant in obtaining evidence, and afforded him the opportunity to present testimony, written statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for various periods of time since filing his initial rating claims when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Service treatment records reveal that the Veteran injured his right ankle during service and incurred a fracture.  Service connection for the residuals of a right ankle fracture has been in effect since 1960.  A 20 percent disability rating for the residuals of a healed fracture of the right ankle with traumatic arthritis has been assigned effective from July 2006 under Diagnostic Codes 5010 and 5271 for arthritis with limitation of motion of the ankle.  

In June 2009, the Veteran filed a claim for an increased disability rating for his service-connected residuals of a right ankle fracture.  

In August 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of right ankle symptoms which included: pain, weakness, stiffness, swelling, heat, redness, instability, giving way, fatigability, and lack of endurance.  Physical examination of the Veteran's right ankle revealed no ankylosis.  Range of motion testing of the right ankle revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  There was objective evidence of painful motion, tenderness, heat, and guarded movement.  The examiner noted abnormal gait being "moderate right antalgia with cane."  The examiner indicated that the Veteran would have difficulty with prolonged walking and standing.  Instability of the right ankle joint was specifically noted to be negative.  The examiner noted that the normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  See also, 38 C.F.R. § 4.71, Plate II.  

The Board finds that the May 2010 VA examination was adequate for rating purposes.  Specifically, the examiner interviewed the Veteran, and conducted a physical examination with respect to the rating criteria.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA medical examination report to be of great probative value.

The Veteran submitted a copy of a June 2010 private examination report.  The Veteran complained of chronic right foot and ankle pain.  The examiner noted an antalgic gait and tenderness to palpation of the Veteran's right foot and ankle.  The examiner merely noted decreased ranges of motion of the right ankle with crepitus, without providing findings in actual degrees.  

A December 2010 VA physical therapy note has been obtained.  The Veteran's chief complaint was a "constant dull ache nagging pain to the right ankle."  He also reported having difficulty walking long distances.  X-ray examination confirmed the presence of degenerative joint disease, arthritis, of the right ankle joint.  Range of motion testing of the right ankle revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees, which is better than the ranges of motion noted on the prior, August 2009, Compensation and Pension examination report.  A slight tenderness of the right ankle joint was noted.  

There is adequate x-ray evidence of record which confirms that the Veteran has arthritis of the right ankle.  The Veteran's right ankle disability is specifically identified as the service-connected residuals of a healed fracture of the right ankle with traumatic arthritis.  Diagnostic code 5010 is used to rate traumatic arthritis and requires that traumatic arthritis be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic code 5003, degenerative arthritis, requires rating under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is assigned a 20 percent disability rating under Diagnostic Code 5271 for limited motion of the ankle.  The 20 percent rating contemplates marked limitation of motion of the ankle, and is the highest disability rating assignable under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

As the Veteran's service-connected residuals of a healed fracture of the right ankle with traumatic arthritis is assigned a 20 percent disability rating under Diagnostic Code 5270 for limitation of motion of the ankle, a separate disability rating for arthritis under Diagnostic Codes 5003, 5010 is not warranted.  

Disability ratings of 30, and 40 percent may be assigned for varying degrees of ankylosis of ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  However, the evidence of record is clear that the Veteran does not have ankylosis of the right ankle.  

As there is no evidence of ankylosis, the Veteran is receiving the maximum assignable musculoskeletal disability rating for service-connected limitation of motion of the right ankle.  The preponderance of the evidence is against a disability rating in excess of 20 percent for the residuals of a healed fracture of the right ankle with traumatic arthritis; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran has complaints of pain and limited motion.  This functional impairment, however, has been considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
 
The Board has considered whether referral for extra-schedular consideration is appropriate in this case, but finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The Veteran experiences pain, and has reduced range of motion of the right ankle.  The Board finds that all aspects of the Veteran's disability at issue are encompassed in the schedular rating assigned.  There is no evidence that the Veteran's disability picture is so "exceptional or unusual," such that the "the schedular evaluation does not contemplate the claimant's level of disability."  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010); See also, Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  


ORDER

A disability rating in excess of 20 percent for the service-connected residuals of a healed fracture of the right ankle with traumatic arthritis is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


